          Case 2:19-cr-00091-TOR           ECF No. 130       filed 12/14/20      PageID.622 Page 1 of 2
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                           for
                                           Eastern District of Washington                       Dec 14, 2020
                                                                                                    SEAN F. MCAVOY, CLERK



 U.S.A. vs.              Weissenfels, Crystal Marie                    Docket No.            2:19CR00091-TOR-2


                              Petition for No Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Crystal Marie Weissenfels, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers, sitting in the Court at Spokane, Washington, on the 2nd day of August 2019, under the following conditions:

Modified Condition: Defendant shall be restricted to her residence daily, from 10 p.m. to 9 a.m.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Crystal Marie Weissenfels is alleged to have violated her conditions of pretrial supervision by leaving her
residence after 10 p.m. on December 6, 2020.

On August 2, 2020, the Court released Ms. Weissenfels under conditions of pretrial release supervision, which included a
condition she be monitored with location monitoring equipment and a curfew, from 9 p.m. to 9 a.m. Ms. Weissenfels has
remained under global position systems (GPS) monitoring throughout her time under pretrial release supervision.

On August 12, 2020, Ms. Weissenfels signed a consent to modify conditions of pretrial release supervision with the
undersigned officer, which acknowledged an understanding that her curfew would require her to be at her residence from
10 p.m. to 9 a.m.

On August 13, 2020, the Court agreed with the request to modify her curfew and required Ms. Weissenfels to remain at her
residence from 10 p.m. to 9 a.m.

On December 6, 2020, at 10:23 p.m., Ms. Weissenfels left her residence. At 10:46 p.m., she returned to her residence. A
review of Ms. Weissenfels location during this time frame through GPS mapping revealed she traveled to a grocery store
near her residence and returned home.

On December 7, 2020, the undersigned officer confronted Ms. Weissenfels about leaving her residence after 10 p.m. on
December 6, 2020. Ms. Weissenfels advised she lost track of time while cooking dinner and left her residence to purchase
an ingredient for her meal.

                    PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       December 11, 2020
                                                                 by      s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer
         Case 2:19-cr-00091-TOR         ECF No. 130      filed 12/14/20      PageID.623 Page 2 of 2
  PS-8
  Re: Weissenfels, Crystal Marie
  December 11, 2020
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other

                                                                      Thomas O. Rice
                                                                      United States District Judge
                                                                      December 14, 2020
                                                                      Date
